John A. Fogleman, Justice, dissenting. I would affirm the judgment in this case. There' cannot be any doubt that before appellant made any incriminating statement he was fully advised of his rights to remain silent, to have the advice of counsel and to stop interrogation. The testimony of the officers revealed that Petree first indicated that he did not want to talk, but after a few minutes changed his mind and thereafter did not refuse to talk or to answer questions. He simply wanted the advice of counsel before he signed anything, either a waiver of his rights or his incriminating statement. Appellant admits that he told Officer Brooks that he wanted to talk to a lawyer before he signed anything. He testified that Brooks then returned him to a cell. He did testify that Officer Dennis had denied him an opportunity to call a lawyer when he requested this right, but he also admits that he said to this officer that he wanted to see his lawyer before he signed a confession or anything. Petree admits that he understood his constitutional rights. He did sign the questioned statement after he had taken the officers to the place where some of the stolen property was concealed. The circuit judge made these findings: “ * * Now, as to the voluntariness of this, it is admitted that Mr. Petree has had contact with authorities previously. In fact, I believe he said he had used Mr. Prosecuting Attorney as his attorney, so he admitted that he knew of his right of trial by jury and all. Having an attorney is one thing and making an attempt to get one is another. He didn’t have an attorney of record at this time, anyone to discuss his problems with. It is obvious because if you recall the prosecuting attorney, he’d been told he couldn’t represent the defendant since he was prosecuting attorney so he didn’t have an attorney at the time of this event. He does say that he wanted to make a telephone call and he finally called for Mahlon and Mahlon was out of town. The police said when he asked about me, they said, here is the telephone and you can use it. That was after nine o’clock. They said he was here in Fayetteville and the attorneys all have home addresses. He says that is not true, so I will have to make a determination at that point. There was no physical violence indicated by any of the testimony or coercion. The only thing, he says that when he asked for some cigarettes and talked to his wife — or asked to talk to his wife, that he was refused and the statement was made by Dennis that if “you make it hard on us, we’ll make it hard on you.” The fact that he didn’t give him cigarettes or allow him to call his wife, both those things are completely understandable but as far as his constitutional rights, I don’t know as he had a right to demand free cigarettes or demand to call his wife, which is quite different from saying, if you insist on calling your lawyer we’ll make it hard on you. That isn’t the testimony. He said he made the verbal statement but he didn’t want to sign a waiver. He did say he knew his constitutional rights because he’d had them explained to him before. So he is not a moron, he is physically able, he wasn’t doing anything, in his opinion — I asked him and he thought he was perfectly normal. So I don’t believe you have met the requirements that are required to make an involuntary statement.’ ” Miranda v. Arizona, 384 U. S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), prohibits questioning if the accused indicates that he wishes to consult an attorney before speaking. I submit that when these circumstances are reviewed, the finding that the statement was not involuntary was justified. We have previously considered willingness of the subject to answer questions, even though he refused to sign a waiver of rights and later requested a lawyer before he signed the waiver, as a significant factor in determining that a trial judge’s finding of voluntariness had adequate evidentiary support. Walton & Fuller v. State, 245 Ark. 84, 431 S. W. 2d 462, Fuller & Walton v. State, (April 21, 1969), 439 S. W. 2d 801, cert. denied, 396 U. S. 930, 90 S. Ct. 260, 24 L. Ed 2d 228 (1969). I also submit that the majority has failed to follow the precepts of Harris v. State, 244 Ark. 314, 425 S. W. 2d 293, cert. denied, 393 U. S. 941, 89 S. Ct. 308, 21 L. Ed. 2d 278 (1968), that the findings of the trial judge are entitled to considerable weight in resolving evidentiary conflicts and to respectful consideration on the crucial issue of voluntariness. The result reached here gives neither. The area of disagreement with the trial court is not delineated. I would distinguish this case from Pierce v. State, 248 Ark. 204, 451 S. W. 2d 219, in that there was no expression of willingness on the part of Pierce to talk or answer questions, and no limitation on the point at which he wanted the advice of an attorney, as was the case here.